We find nothing in the conduct of the cause of which the appellant can rightfully complain. (559) The solicitor is not restricted to the first bill, but may at any time before entering upon the trial send another bill to the grand jury, and require the defendants to answer that. It is equally plain that where several persons are charged, whether they unite in a common defense, or as in this case where their defenses are separate and antagonistic, the court must regulate the order and manner in which the defenses are to be presented; and the exercise of this discretion cannot be reviewed in this Court. But as far as any rule of practice is to be found, it was observed in this case by calling on the defendant whose name first appeared on the bill, to begin his defense. This was done in Regina v.Barber, 1 Car. and Payne, 434, where the defendants' counsel were unable to agree among themselves.
PER CURIAM.                                             No error.
Cited: S. v. Respass, 85 N.C. 536; S. v. Hastings, 86 N.C. 597; S.v. McNeill, 93 N.C. 555; S. v. Parish, 104 N.C. 689. *Page 377 
(560)